Order entered May 31, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00261-CV

                           IN THE INTEREST OF C.R.K., A CHILD

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-50620-2010

                                             ORDER
        By letter dated April 11, 2019, we questioned our jurisdiction over this appeal as it

appeared it was moot. We directed appellant to file a letter brief addressing our concern and

cautioned that failure to comply by April 23, 2019 could result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 42.3(a),(c).

        Appellant failed to comply, but on May 6, 2019, filed her brief on the merits. The brief,

however does not address the jurisdictional question. Accordingly, we ORDER appellant to file

a letter brief in compliance with our April 11th letter no later than June 10, 2019. Appellee may

file any response within ten days of the filing of appellant’s letter brief. A copy of our April 11th

letter is attached for the parties’ convenience.

        We again caution appellant that failure to comply may result in dismissal of the appeal.

See id. 42.3(a),(c).

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE